FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


MANUEL DE JESUS ORTEGA                No. 13-16285
MELENDRES; JESSICA QUITUGUA
RODRIGUEZ; DAVID RODRIGUEZ;              D.C. No.
VELIA MERAZ; MANUEL NIETO, JR.;       2:07-cv-02513-
SOMOS AMERICA,                             GMS
              Plaintiffs-Appellees,

                v.

JOSEPH M. ARPAIO; MARICOPA
COUNTY SHERIFF’S OFFICE,
            Defendants-Appellants.



MANUEL DE JESUS ORTEGA                No. 13-17238
MELENDRES; JESSICA QUITUGUA
RODRIGUEZ; DAVID RODRIGUEZ;              D.C. No.
VELIA MERAZ; MANUEL NIETO, JR.;       2:07-cv-02513-
SOMOS AMERICA,                             GMS
              Plaintiffs-Appellees,

                v.                      OPINION

JOSEPH M. ARPAIO; MARICOPA
COUNTY SHERIFF’S OFFICE,
            Defendants-Appellants.
2                     MELENDRES V. ARPAIO

        Appeals from the United States District Court
                 for the District of Arizona
         G. Murray Snow, District Judge, Presiding

                  Argued and Submitted
        December 3, 2014—San Francisco, California

                       Filed April 15, 2015

        Before: J. Clifford Wallace, Susan P. Graber,
           and Marsha S. Berzon, Circuit Judges.

                    Opinion by Judge Wallace


                           SUMMARY*


                            Civil Rights

    The panel affirmed in part and vacated in part the district
court’s permanent injunction and remanded in an action
against Sheriff Joseph M. Arpaio and the Maricopa County
Sheriff’s Office alleging that defendants have a custom,
policy and practice of racially profiling Latino drivers and
passengers, and of stopping them pretextually under the
auspices of enforcing federal and state immigration-related
laws.

   The panel first held that the Maricopa County Sheriff’s
Office, a non-jural entity under Arizona state law, improperly

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                   MELENDRES V. ARPAIO                       3

was named as a party in the action. The panel ordered that
Maricopa County be substituted as a party in lieu of the
Sheriff’s Office and also that on remand, the district court
may consider dismissal of Sheriff Arpaio in his official
capacity because an official-capacity suit is, in all respects
other than name, to be treated as a suit against the entity.

     Addressing the defendants’ sufficiency of the evidence
argument, the panel held the district court did not clearly err
in finding that defendants’ unconstitutional policies extended
beyond the saturation patrol context. Moreover, the panel
held that the district court did not err in holding that the
named plaintiffs had standing to assert the claims of absent
class members who were stopped during non-saturation
patrols. For the same reasons, the panel held that there was
no error in the district court’s class certification order.

    The panel held that the injunction was not overbroad
simply because it included non-saturation patrols. The panel
further upheld specific provisions of the injunction pertaining
to corrective training and supervision procedures and
provisions requiring specific data collection and video-
recording of traffic stops. The panel additionally held that
most of the provisions dealing with the scope of the appointed
Monitor’s assessment authority were narrowly tailored to
remedying the specific constitutional violations.

    The panel held that the provisions of the injunction which
broadly require the appointed Monitor to consider the internal
investigations and reports of officer misconduct created a
problem to the extent that such internal investigations and
reports were unrelated to the constitutional violations found
by the district court. The panel held that these provisions
were not narrowly tailored to addressing the relevant
4                 MELENDRES V. ARPAIO

violations of federal law. The panel therefore vacated those
particular provisions and ordered the district court to tailor
them so as to address only the constitutional violations at
issue in this case.


                        COUNSEL

Eileen Dennis GilBride (argued), Jones, Skelton & Hochuli,
P.L.C., Phoenix, Arizona; Timothy Casey and James
Williams, Schmitt, Schneck, Smyth, Casey & Even, P.C.,
Phoenix, Arizona; Thomas Purcell Liddy, Deputy County
Attorney, Maricopa County Attorney’s Office, Phoenix,
Arizona, for Defendants-Appellants.

Stanley Young (argued), Hyun S. Byun, and Priscilla G.
Taylor, Covington & Burling LLP, Redwood Shores,
California; Tammy Albarran, Covington & Burling LLP, San
Francisco, California; Dan Pochoda and James Lyall, ACLU
Foundation of Arizona, Phoenix, Arizona; Andre Segura,
ACLU Foundation Immigrants’ Rights Project, New York,
New York; Jorge Martin Castillo, Mexican American Legal
and Educational Fund, Los Angeles, California; Cecillia D.
Wang, ACLU Foundation Immigrants’ Rights Project, San
Francisco, California; Anne Lai, Irvine, California, for
Plaintiffs-Appellees.
                   MELENDRES V. ARPAIO                         5

                          OPINION

WALLACE, Senior Circuit Judge:

    In a previous opinion in this case, we affirmed the district
court’s post-trial preliminary injunction against Sheriff
Joseph M. Arpaio and the Maricopa County Sheriff’s Office
(individually, Sheriff Arpaio and MCSO; collectively,
Defendants), which prohibited Defendants from detaining any
individual “based only on knowledge or reasonable belief,
without more, that the person is unlawfully present within the
United States.” See Melendres v. Arpaio, 695 F.3d 990, 994
(9th Cir. 2012) (Melendres I). In this opinion, we address
Defendants’ appeal from the district court’s more
comprehensive permanent injunction. We have jurisdiction
pursuant to 28 U.S.C. § 1291. We affirm in part, and we
vacate and remand in part.

                               I.

    The background facts of this case may be found in greater
detail in Melendres I. The facts relevant to the arguments
made in the present appeal are as follows. Manuel de Jesus
Ortega Melendres; David and Jessica Rodriguez; Manuel
Nieto, Jr.; Velia Meraz; the organization Somos America; and
the class of individuals the named plaintiffs represent
(collectively, Plaintiffs) brought a class action for declaratory
and injunctive relief, alleging that Defendants have a
“custom, policy and practice” of racially profiling Latino
drivers and passengers, and of stopping them pretextually
under the auspices of enforcing federal and state
immigration-related laws. Id. at 994–95. Plaintiffs alleged
that Defendants’ discriminatory policy extended to the post-
stop investigatory process, resulting in longer and more
6                  MELENDRES V. ARPAIO

burdensome detentions for Latinos than for non-Latinos.
These policies, according to Plaintiffs, violated federal
constitutional and statutory law. Id.

    It was alleged that Defendants implemented this policy
primarily during “saturation patrols,” or “crime suppression
sweeps,” in which Defendant officers would “saturat[e]” a
particular area and “sweep[]” it, looking for violations of
federal civil immigration laws and state immigration-related
laws. Id. at 994. Indeed, each of the named individual
plaintiffs, except for David and Jessica Rodriguez, was
stopped by defendant officers during a saturation patrol. The
district court ultimately certified a plaintiff class
encompassing “[a]ll Latino persons who, since January 2007,
have been or will be . . . stopped, detained, questioned or
searched by [Defendants’] agents while driving or sitting in
a vehicle on a public roadway or parking area in Maricopa
County, Arizona,” regardless of whether such persons were
stopped, detained, questioned, or searched as part of a
saturation patrol. Id. at 995 (alteration in original). At trial,
the vast majority of evidence focused on Defendants’ use of
race during saturation patrols, although some evidence
indicated that Defendants’ policies and practices extended to
regular, non-saturation patrols.

    After a bench trial, the district court concluded that
Defendants employed an unconstitutional policy of
considering race as a factor in determining where to conduct
patrol operations, in deciding whom to stop and investigate
for civil immigration violations, and in prolonging the
detentions of Latinos while their immigration status was
confirmed. The court found that these unconstitutional
policies applied to both saturation and non-saturation patrol
activities. As a result, the district court permanently enjoined
                   MELENDRES V. ARPAIO                        7

Defendants from (1) “detaining, holding or arresting Latino
occupants of vehicles in Maricopa County based on a
reasonable belief, without more, that such persons are in the
country without authorization”; (2) “using race or Latino
ancestry” as a factor in deciding whether to stop any vehicle
with a Latino occupant, or in deciding whether a vehicle
occupant was in the United States without authorization;
(3) “detaining Latino occupants of vehicles stopped for traffic
violations for a period longer than reasonably necessary to
resolve the traffic violation in the absence of reasonable
suspicion that any of them have committed or are committing
a violation of federal or state criminal law”; (4) “detaining,
holding or arresting Latino occupants of a vehicle . . . for
violations of the Arizona Human Smuggling Act without a
reasonable basis for believing that, under all the
circumstances, the necessary elements of the crime are
present”; and (5) “detaining, arresting or holding persons
based on a reasonable suspicion that they are conspiring with
their employer to violate the Arizona Employer Sanctions
Act.”

    The injunction became effective immediately. However,
the district court stated it would confer with the parties about
the need for additional injunctive relief, given Defendants’
history of being “aggressively responsive” to a majority of
the Maricopa County electorate in pursuing law enforcement
efforts against “unauthorized residents.” Such efforts had
resulted in violations of the district court’s preliminary
injunction. The court suggested that additional injunctive
relief should address Defendants’ failure to have a “clear
policy” about conducting saturation patrols and “other
enforcement efforts” in a race-neutral manner, as well as
Defendants’ failure to monitor and keep proper records
regarding whether officers were “engaging in racially-biased
8                  MELENDRES V. ARPAIO

enforcement” during saturation patrols. The district court told
the parties that it expected them to submit a “consent decree”
if they could agree on all terms necessary to resolve the
matter; however, if they could not reach an agreement on “all
particulars,” they were to submit a “proposed consent decree”
that denoted each point of agreement and disagreement.

    After two months of negotiation, the parties submitted a
document titled “Parties’ Joint Report Regarding Status of
Consent Decree Negotiations” (Joint Report) which contained
provisions upon which the parties agreed, designated by black
font, and those upon which they disagreed, designated by red
or blue font. The Joint Report’s terms did not distinguish
between saturation and non-saturation patrols. At the
evidentiary hearing on the Joint Report, the district court
recognized that the parties had not arrived at a true “consent
decree” but rather had produced a “general framework
through which [the court could enter] supplemental injunctive
relief” by resolving the parties’ remaining “significant
disagreements.” Following that hearing, and using the Joint
Report as a framework, the district court entered a
supplemental permanent injunction. This injunction required
Defendants, among other things, to increase training, improve
traffic-stop documentation, develop an early identification
system for racial profiling problems, enhance supervision and
evaluation of MCSO deputies, and improve reporting of
misconduct complaints. The supplemental injunction also
directed the appointment of an independent Monitor to assess
and report on Defendants’ implementation of the original and
supplemental injunctions. As with the parties’ Joint Report,
the court’s injunctive provisions were not limited to
saturation patrols, but rather applied across the board to all
law enforcement activity within the MCSO.
                   MELENDRES V. ARPAIO                        9

    On appeal, Defendants raise two main challenges to the
district court’s permanent and supplemental injunction orders.
First, they challenge the scope of the injunction insofar as it
applies to Defendants’ conduct outside saturation patrols.
Defendants maintain that insufficient evidence supported the
court’s finding that Defendants’ constitutional violations
occurred during regular, non-saturation patrols. Also, because
the district court rejected David and Jessica Rodriguez’
constitutional claims, and because the Rodriguezes were the
only named plaintiffs stopped outside a saturation patrol,
Defendants argue that the Rodriguezes lack standing to bring
the constitutional claims on behalf of unnamed class
members similarly stopped outside of a saturation patrol.
Accordingly, Defendants argue that the injunction should be
vacated as it applies to regular patrol activities, and that the
Plaintiff class should be partially decertified and limited to
Latino vehicle occupants stopped, detained, searched, or
questioned “during a saturation patrol.” Second, Defendants
challenge several terms of the injunction as being broader
than necessary to cure the constitutional violations found by
the district court.

                              II.

    The district court’s findings are reviewed for clear error
and its legal conclusions are reviewed de novo. Saltarelli v.
Bob Baker Grp. Med. Trust, 35 F.3d 382, 384–85 (9th Cir.
1994). The scope and terms of the district court’s injunction,
however, are reviewed for an abuse of discretion. See Lamb-
Weston, Inc. v. McCain Foods, Ltd., 941 F.2d 970, 974 (9th
Cir. 1991) (“A district court has considerable discretion in
fashioning suitable relief and defining the terms of an
injunction. Appellate review of those terms is
correspondingly narrow” (internal quotation marks omitted)).
10                 MELENDRES V. ARPAIO

                             III.

    Before we reach the merits of the injunctions, we first
address Defendants’ threshold argument that MCSO is not a
proper party before the court. Early in this litigation,
Defendants moved the district court to dismiss MCSO on the
ground that it was a non-jural entity—that is, it lacked
separate legal status from the County and therefore was
incapable of suing or being sued in its own name. When the
district court ruled on that motion, Arizona law was unsettled
on this issue and, given the lack of consensus among the state
and lower federal courts, the district court refused to dismiss
MCSO as a non-jural entity. Later, the Arizona Court of
Appeals clarified that MCSO is, in fact, a non-jural entity.
Braillard v. Maricopa Cnty., 232 P.3d 1263, 1269 (Ariz. Ct.
App. 2010). After Braillard, it is now clear that MCSO has
improperly been named as a party in this action.

    We therefore order that Maricopa County be substituted
as a party in lieu of MCSO. See Fed. R. Civ. P. 21
(“Misjoinder of parties is not a ground for dismissing an
action. On . . . its own, the court may at any time, on just
terms, add or drop a party”). On remand, the district court
may consider dismissal of Sheriff Arpaio in his official
capacity because “an official-capacity suit is, in all respects
other than name, to be treated as a suit against the entity.”
Kentucky v. Graham, 473 U.S. 159, 166 (1985); see also Ctr.
For Bio-Ethical Reform, Inc. v. L.A. Cnty. Sheriff Dep’t,
533 F.3d 780, 799 (9th Cir. 2008) (dismissing a duplicative
official-capacity defendant).
                   MELENDRES V. ARPAIO                       11

                              IV.

    We now turn to the merits of the injunctions. We first
address Defendants’ sufficiency of the evidence argument.
Defendants contend that, although the evidence supports the
district court’s findings and conclusions with respect to
constitutional violations during saturation patrols, the
evidence is insufficient to sustain the court’s findings and
conclusions that Defendants’ unconstitutional policies
extended beyond the context of saturation patrols.

    Although the evidence largely addressed Defendants’ use
of race during saturation patrols, the district court did not
clearly err in finding that Defendants’ policy applied across-
the-board to all law enforcement decisions—not just those
made during saturation patrols. For example, the district court
cited Sheriff Arpaio’s own testimony stating that MCSO
“continue[d] to engage in immigration enforcement even
though not using saturation patrols to do so.” Sheriff Arpaio
testified that, despite an eight-month suspension in
“immigration sweeps,” “[w]e’re still doing crime suppression
concentrating on the drug traffic” in which “we continue to
enforce the illegal immigration laws.” Moreover, the district
court pointed to multiple instances of deputy sheriffs’
testimony in which it was confirmed that at least some MCSO
deputies “continue[] to investigate the identity and
immigration status of persons it detains during [all] vehicle
stops” irrespective of whether they occur during a saturation
patrol. Although there is more evidence in the record
regarding MCSO’s practices during saturation patrols, we
hold that the district court did not clearly err in finding that
Defendants’ unconstitutional policies extended beyond the
saturation patrol context.
12                  MELENDRES V. ARPAIO

                                V.

    We now turn to Defendants’ argument that the named
plaintiffs lacked standing to represent the claims of unnamed
class members who were stopped, detained, or searched
outside of a saturation patrol effort.

    The parties agree the Rodriguezes were the “only named
plaintiffs who were stopped outside of a saturation patrol.”
Defendants argue that none of the evidence presented on the
Rodriguez stop establishes a Fourth or Fourteenth
Amendment violation, much less a pattern or practice of
MCSO’s violating the Fourteenth Amendment. Therefore,
Defendants argue, no named plaintiff has standing to assert
the claims related to stops outside saturation patrols. They
thus ask us to decertify partially the class and vacate the
injunction “as to all activities outside of saturation patrols.”

    The difficulty with Defendants’ argument is that it
conflates standing and class certification. Although both
concepts “aim to measure whether the proper party is before
the court to tender the issues for litigation, . . . [t]hey spring
from different sources and serve different functions.”
1 WILLIAM B. RUBENSTEIN, NEWBERG ON CLASS ACTIONS
§ 2:6 (5th ed.). Standing is meant to ensure that the injury a
plaintiff suffers defines the scope of the controversy he or she
is entitled to litigate. Class certification, on the other hand, is
meant to ensure that named plaintiffs are adequate
representatives of the unnamed class. Unfortunately, when
courts have found a disjuncture between the claims of named
plaintiffs and those of absent class members, they have not
always classified the disjuncture consistently, some referring
to it as an issue of standing, and others as an issue of class
certification. Id. Nor is the distinction always easy to discern.
                   MELENDRES V. ARPAIO                        13

Even the Supreme Court has apparently applied both
approaches inconsistently. Id.; see also Gratz v. Bollinger,
539 U.S. 244, 263 n.15 (2003) (observing the “tension” in the
Court’s prior cases as to whether the similarity of injuries
suffered by the named plaintiff and the unnamed class
members is “appropriately addressed under the rubric of
standing or adequacy”).

    The “standing approach” treats dissimilarities between the
claims of named and unnamed plaintiffs as affecting the
“standing” of the named plaintiff to represent the class. In
other words, if there is a disjuncture between the injuries
suffered by named and unnamed plaintiffs, courts applying
the standing approach would say the disjuncture deprived the
named plaintiff of standing to obtain relief for the unnamed
class members. See, e.g., Blum v. Yaretsky, 457 U.S. 991,
999–1002 (1982). The “class certification approach,” on the
other hand, “holds that once the named plaintiff demonstrates
her individual standing to bring a claim, the standing inquiry
is concluded, and the court proceeds to consider whether the
Rule 23(a) prerequisites for class certification have been
met.” NEWBERG ON CLASS ACTIONS § 2:6.

    We adopt the class certification approach. This approach
has been embraced several times (though not always) by the
Supreme Court, and is the one adopted by “most” other
federal courts to have addressed the issue. Id.; see, e.g., Sosna
v. Iowa, 419 U.S. 393, 397–403 (1975); Novella v.
Westchester Cnty., 661 F.3d 128, 149–50 & n.24 (2d Cir.
2011); Prado-Steiman ex rel. Prado v. Bush, 221 F.3d 1266,
1279–80 (11th Cir. 2000) (a court must first determine
whether “at least one named class representative has Article
III standing,” then “question whether the named plaintiffs
have representative capacity, as defined by Rule 23(a), to
14                 MELENDRES V. ARPAIO

assert the rights of others” (internal quotation marks
omitted)); Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410,
423 (6th Cir. 1998); Cooper v. Univ. of Tex. at Dallas, 482 F.
Supp. 187, 191 (N.D. Tex. 1979).

     For example, in Sosna, the Supreme Court held that

        [a] named plaintiff in a class action must
        show that the threat of injury in a case . . . is
        “real and immediate,” not “conjectural” or
        “hypothetical.” . . . This conclusion [that
        plaintiff had standing] does not automatically
        establish that appellant is entitled to litigate
        the interests of the class she seeks to
        represent, but it does shift the focus of
        examination from the elements of
        justiciability to the ability of the named
        representative to “fairly and adequately
        protect the interests of the class.”

419 U.S. at 402–03 (emphasis added, citations and internal
quotation marks omitted). Under the class certification
approach, therefore, “any issues regarding the relationship
between the class representative and the passive class
members—such as dissimilarity in injuries suffered—are
relevant only to class certification, not to standing.”
NEWBERG ON CLASS ACTIONS § 2:6; see also Gen. Tel. Co. of
Sw. v. Falcon, 457 U.S. 147, 155–61 (1982) (treating
dissimilarities in injuries between named and unnamed
plaintiffs as an issue of class certification under Rule 23(a)
rather than one of standing). Stated differently,
“[r]epresentative parties who have a direct and substantial
interest have standing; the question whether they may be
allowed to present claims on behalf of others who have
                   MELENDRES V. ARPAIO                      15

similar, but not identical, interests depends not on standing,
but on an assessment of typicality and adequacy of
representation.” 7AA CHARLES ALAN WRIGHT ET AL.,
FEDERAL PRACTICE & PROCEDURE § 1785.1 (3d ed.).

    In the present case, Defendants do not dispute that the
individually named plaintiffs, including the Rodriguezes, had
individual standing to bring their own claims under the
Fourth and Fourteenth Amendments. Moreover, the
Rodriguezes did not lose their individual standing simply
because the district court resolved their constitutional claims
in Defendants’ favor. See Equity Lifestyle Props., Inc. v.
Cnty. of San Luis Obispo, 548 F.3d 1184, 1189 n.10 (9th Cir.
2008) (“The jurisdictional question of standing precedes, and
does not require, analysis of the merits”). Defendants argue
only that no named plaintiff has “standing” to represent the
claims of unnamed plaintiffs stopped during a non-saturation
patrol. But this argument raises the question of class
certification—i.e., whether the named plaintiffs are adequate
representatives of the claims of the unnamed plaintiffs—not
a question of standing. See Falcon, 457 U.S. at 156–58 & nn.
13, 15 (holding that named plaintiff must prove “much more
than the validity of his own claim”; the individual plaintiff
must show that “the individual’s claim and the class claims
will share common questions of law or fact and that the
individual’s claim will be typical of the class claims,”
explicitly referencing the “commonality” and “typicality”
requirements of Rule 23(a)).

    Under the class certification approach, or the standing
approach for that matter, the named plaintiffs in this case,
with or without the Rodriguezes, are adequate representatives
because the named plaintiffs’ claims do not “implicate a
significantly different set of concerns” than the unnamed
16                 MELENDRES V. ARPAIO

plaintiffs’ claims. Gratz, 539 U.S. at 265; see also id. at 263,
265 (holding that “[r]egardless of whether the requirement is
deemed one of adequacy or standing, it is clearly satisfied in
this case” because “the University’s use of race in
undergraduate transfer admissions does not implicate a
significantly different set of concerns than does its use of race
in undergraduate freshman admissions”); Falcon, 457 U.S. at
156 (named plaintiffs can adequately represent claims that are
“fairly encompassed by the named plaintiff’s claims”
(internal quotation marks omitted)). In determining what
constitutes the same type of relief or the same kind of injury,
“we must be careful not to employ too narrow or technical an
approach. Rather, we must examine the questions
realistically: we must reject the temptation to parse too finely,
and consider instead the context of the inquiry.” Armstrong
v. Davis, 275 F.3d 849, 867 (9th Cir. 2001).

    In this case, MCSO’s practices during saturation patrols,
determined by the district court to be unconstitutional, do not
raise “a significantly different set of concerns” from the same
practices instituted during regular patrols. Gratz, 539 U.S. at
265. Although Defendants may be right that “the purpose and
procedures for saturation patrols departed from MCSO’s
normal traffic enforcement policies,” the operative “set of
concerns” is the constitutional violations flowing from
MCSO’s policies that the district court found to apply across
the board to all traffic stops, not just to those conducted
during saturation patrols. That is, whether the stop takes place
as part of a saturation patrol or a routine traffic patrol, the
constitutional concerns are the same because MCSO’s
policies, the district court found, have been applied to both
situations. See Falcon, 457 U.S. at 159 n.15 (“If [a defendant-
employer] used a biased testing procedure to evaluate both
applicants for employment and incumbent employees, a class
                   MELENDRES V. ARPAIO                        17

action on behalf of every applicant or employee who might
have been prejudiced by the test clearly would satisfy the . . .
requirements of [Federal] Rule [of Civil Procedure] 23(a)”).

     Our view is not changed by Defendants’ reliance on
Lewis v. Casey, 518 U.S. 343 (1996). In Lewis, a class of
Arizona state prisoners alleged that the prison denied them
their right of access to the courts. Id. at 346. Two of the class
representatives alleged that they were denied access because
they were illiterate, and the prisons violated their rights by
failing to provide services to assist them. See id. at 356. After
trial, the district court found actual injury only on the part of
one illiterate plaintiff. Id. at 358. The Court held that this
injury could not confer standing upon that plaintiff to request
relief for others who were denied access for other reasons,
e.g., because they did not speak English or were in lockdown.
See id. The Court wrote: “If the right to complain of one
administrative deficiency automatically conferred the right to
complain of all administrative deficiencies, any citizen
aggrieved in one respect could bring the whole structure of
state administration before the courts for review. That is of
course not the law.” Id. at 358 n.6.

    However, in Lewis the concerns of the named plaintiffs
differed so significantly from the concerns of the unnamed
plaintiffs that a remedy redressing the named plaintiffs’
injury could not redress that of the unnamed plaintiffs, even
though, in general terms, the stated injury (denial of access to
the courts) was the same. For example, if the district court
were to order accommodations for illiteracy to resolve the
injury of the named plaintiffs, it would do nothing to redress
the concerns of those unnamed plaintiffs who were literate
but could not speak English or were in lockdown. Lewis
therefore stands for the proposition that even where named
18                 MELENDRES V. ARPAIO

and unnamed plaintiffs state the same general constitutional
injury, if the remedy sought by the named plaintiffs would
not redress the injury of the unnamed plaintiffs, the claims
raise a “significantly different set of concerns” that
consequently makes the named plaintiffs inadequate
representatives of the unnamed plaintiffs’ claims. Gratz,
539 U.S. at 265.

      That is not the situation in this case. Here, the district
court found the same challenged practice and constitutional
injury in and outside of saturation patrols. See supra, Part IV.
As Lewis recognized, a “systemwide violation” would justify
“systemwide relief.” 518 U.S. at 359. There, systemwide
relief was inappropriate because only one small injury had
been shown (inadequate library access for the illiterate) by
contrast to the harm alleged (denial of all access to the
courts). Id. But here, as stated above, the district court found
systemwide violations, warranting systemwide relief.
Moreover, contrary to Defendants’ argument, Lewis’s
“holding regarding the inappropriateness of systemwide relief
. . . [did] not rest upon the application of standing rules.” Id.
at 360 n.7.

    In sum, the district court did not err in holding that the
named plaintiffs had standing to assert the claims of absent
class members who were stopped during non-saturation
patrols. For the same reasons, there is no error in the district
court’s class certification order.

                              VI.

     Finally, we address Defendants’ argument that various
terms of the supplemental injunction are overbroad. Plaintiffs
first argue that Defendants waived their overbreadth issue
                   MELENDRES V. ARPAIO                        19

because, at the direction of the district court, the parties
“attempted to develop a proposed consent decree and
submitted a joint document that showed Defendants’
agreement with the majority of the remedies they now
challenge.” Thus, Plaintiffs assert that “Defendants consented
below to almost all the remedies ordered by the District Court
and have therefore waived their argument on appeal.”
However, the parties’ Joint Report was not a consent decree.
Indeed, when asking the parties to submit a proposed order,
the district court said several times that the proposed order
was not a “consent decree” and stated that Defendants’
participation would not affect their appeal. Defendants then
orally reiterated their intent to appeal and preserved that right
in the Joint Report itself. Therefore, Defendants did not waive
their objections to the injunctive provisions challenged here.

    We have long held that injunctive relief “must be tailored
to remedy the specific harm alleged.” Lamb-Weston, Inc.,
941 F.2d at 974. An injunction against state actors “must
directly address and relate to the constitutional violation
itself,” Milliken v. Bradley, 433 U.S. 267, 282 (1977), and
must not “require more of state officials than is necessary to
assure their compliance with the constitution,” Gluth v.
Kangas, 951 F.2d 1504, 1509 (9th Cir. 1991) (internal
quotation marks omitted).

     Nevertheless, the district court has broad discretion in
fashioning a remedy. Sharp v. Weston, 233 F.3d 1166, 1173
(9th Cir. 2000). Indeed, a district court is permitted to order
“‘relief that the Constitution would not of its own force
initially require if such relief is necessary to remedy a
constitutional violation.’” Id., quoting Toussaint v. McCarthy,
801 F.2d 1080, 1087 (9th Cir. 1986). Therefore, an injunction
exceeds the scope of a district court’s power only if it is
20                 MELENDRES V. ARPAIO

“aimed at eliminating a condition that does not violate the
Constitution or does not flow from such a violation.”
Milliken, 433 U.S. at 282. For example, in Sharp, we affirmed
detailed injunctive provisions such as private visiting rooms
and educational opportunities for individuals subject to civil
commitment. 233 F.3d at 1173. Although the lack of such
amenities did not itself violate the Constitution, the district
court could order them to cure the facility’s “underlying
constitutional violation” of inadequate mental health
treatment. Id. Similarly, in Gluth, we upheld a comprehensive
injunction requiring a prison to provide specific office
supplies to incarcerated plaintiffs to remedy the prison’s
unconstitutional denial of access to the courts. 951 F.2d at
1510.

    Moreover, we have held that the enjoined party’s “history
of noncompliance with prior orders can justify greater court
involvement than is ordinarily permitted.” Sharp, 233 F.3d at
1173. We afford “special deference” to the terms of a trial
judge’s injunction where, as here, that judge has had “years
of experience with the [case] at hand.” Id.(internal quotation
marks omitted). “The district court, which has first-hand
experience with the parties and is best qualified to deal with
the flinty, intractable realities of day-to-day implementation
of constitutional commands, must be given a great deal of
flexibility and discretion in choosing the remedy best suited
to curing the violation.” United States v. Yonkers Bd. of
Educ., 29 F.3d 40, 43 (2d Cir. 1994) (internal quotation
marks omitted).

   Defendants first argue that the injunction is overbroad
because it impermissibly extends to non-saturation patrol
operations. This is simply another iteration of the arguments
we rejected above. For the reasons already discussed, the
                   MELENDRES V. ARPAIO                       21

injunction is not overbroad simply because it applies to non-
saturation patrols. The district court’s finding that
Defendants’ unconstitutional policy extended office-wide
throughout the MCSO was supported by evidence in the
record. Furthermore, Defendants’ proposed distinction
between the two types of patrols is artificial and ultimately
immaterial. From Plaintiffs’ perspective, it makes no
difference which internal label the MCSO assigns to any
given traffic patrol operation; the constitutional injury
suffered as a result of Defendants’ policy is the same when
applied, as the district court found, during both types of
operations.

    Defendants also challenge specific provisions of the
injunction, arguing that they are overbroad because they are
“not limited to curing the constitutional violations resulting
from the [traffic] patrols.” Defendants begin with the
injunction’s training directives. The injunction provides that
Defendants must conduct twelve hours of training on racial
profiling to all deputies and posse members within 240 days,
and at least six hours annually thereafter. Defendants must
also provide additional training on the Fourth Amendment.
However, these challenged provisions “directly address and
relate to the constitutional violation[s]” found by the district
court. Milliken, 433 U.S. at 282. They address MCSO’s
racially discriminatory targeting of Latinos for traffic stops
and MCSO’s unjustified prolongation of traffic stops. The
evidence demonstrated to Judge Snow’s satisfaction that
MCSO gave virtually no training on racial profiling and
otherwise provided erroneous training that led to
constitutional violations. There is evidence that some MCSO
deputies and supervisors lacked basic knowledge of
constitutional requirements, and that MCSO took no steps to
evaluate personnel for racial profiling or to discipline
22                 MELENDRES V. ARPAIO

personnel who engaged in racial profiling. The district court
did not abuse its discretion in ordering these corrective
training and supervision procedures in order to redress the
constitutional violations it found here.

    Defendants next challenge the injunctive provisions
requiring specific data collection concerning and video-
recording of traffic stops. Again, these measures “directly
address and relate to the constitutional violation[s]” found by
the district court. Id. They allow the district court to monitor
whether MCSO deputies are complying with the court’s
orders and constitutional requirements. Although requiring
state actors to implement recordkeeping systems to aid in
judicial monitoring is typically disfavored, it is necessary in
this case because of Defendants’ record of spoliating
evidence. As stated above, the enjoined party’s “history of
noncompliance with prior orders can justify greater court
involvement than is ordinarily permitted.” Sharp, 233 F.3d at
1173. Moreover, we have upheld data collection and analysis
requirements in prior cases raising similar issues. See, e.g.,
Nicacio v. INS, 797 F.2d 700, 706 (9th Cir. 1985) (upholding
injunction requiring INS to record particularized grounds for
motorist stops in order to prevent future racial profiling),
overruled in part on other grounds by Hodgers-Durgin v. de
la Vina, 199 F.3d 1037, 1045 (9th Cir. 1999) (en banc).
Courts in our sister circuits have done likewise. See, e.g.,
Floyd v. City of N.Y., 959 F. Supp. 2d 668, 685 (S.D.N.Y.
2013) (ordering body-worn video cameras for police
department patrol officers in spite of “financial,
administrative, and other costs”). We hold that the district
court did not abuse its discretion in requiring the data-
collection and recording measures at issue here.
                   MELENDRES V. ARPAIO                      23

     Defendants next argue that the district court abused its
discretion in granting expansive assessment authority to a
“Monitor,” which is “a person or team of people selected to
assess and report on Defendants’ implementation of the
[injunction].” Defendants concede that it is “not the
Monitor’s appointment that is overbroad,” but rather the
scope of the Monitor’s authority to evaluate “everything” in
the MCSO, including “disciplinary outcomes for any
violations of departmental policy, and whether any Deputies
are the subject of repeated misconduct Complaints, civil suits,
or criminal charges, including for off-duty conduct.” We will
uphold these provisions unless they are “aimed at eliminating
a condition that does not violate the Constitution or does not
flow from such a violation.” Milliken, 433 U.S. at 282.

    In context, most of the provisions dealing with the scope
of the Monitor’s assessment authority are aimed at
eliminating the constitutional violations found by the district
court and therefore do not constitute an abuse of discretion.
The district court’s injunction requires the Monitor to
perform “outcome assessments” to gauge MCSO’s
compliance with the court’s order and the “effectiveness of
the reforms.” In performing these assessments, the Monitor
“shall” take into account eleven enumerated “performance-
based metrics and trends.” Defendants first attack the metric
of “misconduct Complaints” as being unrelated to the
constitutional violations at issue. However, the Monitor’s
authorization is limited to considering only the prevalence of
“civilian Complaints regarding biased policing or unlawful
detentions and arrests by MCSO Patrol Operation deputies.”
This provision is therefore narrowly tailored to remedying the
specific constitutional violations at issue and is not an abuse
of discretion.
24                  MELENDRES V. ARPAIO

     However, the metrics dealing with internal investigations
and reports of officer misconduct create a problem to the
extent they are unrelated to the constitutional violations found
by the district court. The injunction broadly requires the
Monitor to consider the “disciplinary outcomes for any
violations of departmental policy” and to assess whether
Deputies are subject to “civil suits or criminal charges . . . for
off-duty conduct.” These provisions are not narrowly tailored
to addressing only the relevant violations of federal law at
issue here. For example, if an officer commits spousal abuse,
or clocks in late to work, or faces a charge of driving under
the influence of alcohol in another state while on vacation,
such conduct may amount to violations of departmental
policy; it may subject officers to civil or criminal charges; but
it has no bearing on the constitutional rights at stake here. We
therefore vacate these particular provisions and order the
district court to tailor them so as to address only the
constitutional violations at issue. See Milliken, 433 U.S. at
282. However, we affirm all of the other provisions of the
injunction as within the discretion of the district court.

    AFFIRMED IN PART AND VACATED AND
REMANDED IN PART. Each party shall bear its own costs
on appeal.